     Case 3:19-cv-00507-LRH-WGC Document 18
                                         17 Filed 08/13/20
                                                  08/11/20 Page 1 of 3



 1   CRAIG B. FRIEDBERG, ESQ.
     Nevada Bar No. 004606
 2
     LAW OFFICES OF CRAIG
 3       B. FRIEDBERG, ESQ.
     4760 South Pecos Rd., Ste 103
 4   Las Vegas, Nevada 89121
 5   P: (702) 435-7968
     F: (702) 825-8071
 6   attcbf@cox.net
 7
     THOMAS J. LYONS JR., ESQ.
 8   (Admitted Pro Hac Vice)
 9   CONSUMER JUSTICE CENTER P.A.
     367 Commerce Court
10   Vadnais Heights, MN 55127
     Telephone: (651) 770-9707
11
     Facsimile: (651)704-0907
12   tommy@consumerjusticecenter.com
13
     Attorneys for Plaintiff
14
                    IN THE UNITED STATES DISTRICT COURT
15                                 FOR THE
16                           DISTRICT OF NEVADA

17                                         )
18                                         )
      Robert W. Herman,                    )     Case No.: 3:19-cv-00507-LRH-WGC
19                                         )
20                 Plaintiff,              )
      v.                                   )    STIPULATION AND ORDER FOR
21                                         )     DISMISSAL WITH PREJUDICE
      Experian Information Solutions,      )
22
      Inc.,                                )
23                                         )
                   Defendant.              )
24
                                           )
25                                         )
26          Plaintiff Robert W. Herman, by counsel, and Defendant Experian
27
     Information Solutions, Inc., by counsel, hereby stipulate and agree that all matters
28


                                               -1-
     Case 3:19-cv-00507-LRH-WGC Document 18
                                         17 Filed 08/13/20
                                                  08/11/20 Page 2 of 3



 1   herein between them have been compromised and settled, and that Plaintiff’s cause
 2
     against Defendant Experian Information Solutions, Inc. should be dismissed, with
 3
     prejudice, with each party to bear its own costs and attorneys’ fees.
 4
 5
 6   Respectfully submitted,
 7
     Dated: August 11, 2020
 8
 9
      s/Thomas J. Lyons Jr.                    s/Andrew J. Sharples
10
      Craig B. Friedberg, Esq.                  Jennifer L. Braster
11
      LAW OFFICES OF CRAIG B.                   Nevada Bar No. 9982
12    FRIEDBERG, ESQ.                           Andrew J. Sharples
      4760 South Pecos Road, Suite 103          Nevada Bar No. 12866
13
      Las Vegas, NV 89121                       NAYLOR & BRASTER
14    Telephone: (702) 435-7968                 1050 Indigo Drive, Suite 200
      Email: attcbf@cox.net                     Las Vegas, NV 89145
15                                              Telephone: (702) 420-7000
16    Thomas J. Lyons Jr., Esq.                 Facsimile: (702) 420-7001
      (Admitted Pro Hac Vice)                   jbraster@nblawnv.com
17    CONSUMER JUSTICE CENTER                   asharples@nblawnv.com
18    P.A.
      367 Commerce Court                       Katherine A. Neben
19    Vadnais Heights, MN 55127                JONES DAY
      Telephone: (651) 770-9707                3161 Michelson Drive
20
      Facsimile: (651)704-0907                 Irvine, CA 92612
21    tommy@consumerjusticecenter.com          949-851-3939
                                               Fax: 949-553-7539
22
      Attorneys for Plaintiff                  Email: kneben@jonesday.com
23
                                               Attorneys for Defendant Experian
24                                             Information Solutions Inc.
25
26
27
28


                                             -2-
     Case 3:19-cv-00507-LRH-WGC Document 18
                                         17 Filed 08/13/20
                                                  08/11/20 Page 3 of 3



 1                                        ORDER
 2
            IT IS SO ORDERED that the above matter is hereby dismissed with
 3
     prejudice with each party to bear its own costs and attorneys’ fees.
 4
 5
 6          DATED this 13th day of August, 2020.
 7                                      UNITED STATES DISTRICT COURT
                                        JUDGE
 8
 9                                      DATED:________________________________
                                               _____________________________
                                                   LARRY R. HICKS
10                                                 UNITED STATES DISTRICT JUDGE

11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -3-
